DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states: “An ultrasound diagnostic apparatus to be applied to an ultrasound inspection of a living body part that moves with a movement of a subject in a living body inside the subject” (emphasis added). It is unclear whether applicant intends for the ultrasound apparatus is placed inside the body and moves with the movement of the subject or whether the device is external and moves with the movement of the subject. Based on figures 1 and 3 of the drawings, the ultrasound probe moves with the movement of the subject. Examiner advises applicant to amend the language. For example, applicant may state: ““An ultrasound diagnostic apparatus, that moves with a movement of a subject, to be applied…” 
Appropriate correction is required.

Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 – 3 and 6 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toji et al. (US 20150164479 A1). 
Claim 1: Toji teaches an ultrasound diagnostic apparatus (Abstract: “An ultrasound diagnostic apparatus…”) to be applied to an ultrasound inspection of a living body part that moves with a movement of a subject in a living body inside the subject ([0094]: “Such a screen enables the examiner to perform an ultrasound examination while checking the movement of the examination target part of the subject and the manipulation of the probe that were performed during the acquisition of the reference ultrasound images”).
the ultrasound diagnostic apparatus comprising a hardware processor (Abstract: “An ultrasound diagnostic apparatus having image processing circuitry”) that: 
generates an ultrasound image of the living body based on a reception signal acquired from an ultrasound probe which transmits and receives an ultrasound (Abstract: “an ultrasound image generator generating first ultrasound images from reflected ultrasound”); 
detects the movement of the subject by performing an image analysis of time-series camera images acquired from a camera which images the movement of the subject ([0053]: “Such video images enable the examiner to know more precise movement of the examination target part of the subject and precise manipulation of probe performed during the acquisition of the ultrasound images”); and
generates a display image including the ultrasound image (see Fig. 8 – Current ultrasound image 203)
and changes a display content or display mode of the display image in conjunction with the movement of the subject detected by the image analysis (see Fig. 8, Step 202 and [0103]: “…. Playback of the ultrasound images and playback of the video images are started automatically. The ultrasound images and the video images are played back in synchronization. That is, an ultrasound image and a video image acquired at the same point of time are displayed at the same time. Accordingly, the examiner can know the manipulation of the probe performed during the acquisition of the reference ultrasound images.” – the playback of the ultrasound images in synchronization is a change in the display image in conjunction of the movement of the subject).

    PNG
    media_image1.png
    581
    973
    media_image1.png
    Greyscale

Figure 8 of Toji with Examiner added Annotations

Claim 2: Toji teaches the ultrasound diagnostic apparatus according to claim 1, wherein 
the hardware processor displays a support image related to the movement of the subject or a motion of the living body part on the display image (See Fig. 8 – 202 showing a references images which are support images as they support the user in determining the movement of the probe), and 
changes a display content or display mode of the support image in conjunction with the movement of the subject detected by the image analysis (see Fig. 8 – 202 and [0103]: “…. Playback of the ultrasound images and playback of the video images are started automatically. The ultrasound images and the video images are played back in synchronization. That is, an ultrasound image and a video image acquired at the same point of time are displayed at the same time. Accordingly, the examiner can know the manipulation of the probe performed during the acquisition of the reference ultrasound images.” – the playback of the ultrasound images in synchronization is a change in the display image in conjunction of the movement of the subject).

Claim 3: Toji teaches the support image includes an image indicating a movement direction of a moving part of the subject analysis (see Fig. 8 – 202 and [0103]: “…. Playback of the ultrasound images and playback of the video images are started automatically. The ultrasound images and the video images are played back in synchronization. That is, an ultrasound image and a video image acquired at the same point of time are displayed at the same time.” – the playback of the ultrasound images in synchronization indicates movement direction as the images display different movements of the probe and the order in which to move the probe, therefore directions).

Claim 6: the support image includes an image indicating a direction of the motion of the living body part ([0053]: “Such video images enable the examiner to know more precise movement of the examination target part of the subject and precise manipulation of probe performed during the acquisition of the ultrasound images”).

Claim 7: Toji teaches the support image includes an image indicating a direction of a motion of each portion of the living body part ([0053]: “Such video images enable the examiner to know more precise movement of the examination target part of the subject and precise manipulation of probe performed during the acquisition of the ultrasound images” – the portrayal of overall motion of a target part would encompass the portrayal of the individual portions as various portions must move together in order for overall motion to be achieved).

Claim 8: Toji teaches the hardware processor changes the display content or display mode of the support image so that a timing when the subject has changed a movement direction of a moving part is identifiable (see Fig. 8 – 202 and [0103]: “…. Playback of the ultrasound images and playback of the video images are started automatically. The ultrasound images and the video images are played back in synchronization. That is, an ultrasound image and a video image acquired at the same point of time are displayed at the same time” – the playback of the ultrasound images and video images are changes in the display content).

Claim 9: Toji teaches the display image further includes at least one of the camera images ([0052]: “The imaging device 102 is for example a video camera as shown in FIG. 1”).

Claim 10: Toji teaches the hardware processor provides a timestamp to the ultrasound image when generating the ultrasound image and provides a timestamp to the camera image when acquiring the camera image from the camera, and the hardware processor identifies a temporal correspondence relation between a generation timing of the ultrasound image and a generation timing of the camera image based on a time of the timestamp provided to the ultrasound image and a time of the timestamp provided to the camera image (see Fig. 8 – 202 and [0103]: “…. Playback of the ultrasound images and playback of the video images are started automatically. The ultrasound images and the video images are played back in synchronization. That is, an ultrasound image and a video image acquired at the same point of time are displayed at the same time” and [0080]: “The relational recorder 107 is a circuit that records ultrasound images and video images into the data storage 110 in association with each other…The additional information set indicates the correlation between the sequence of ultrasound images and the sequence of video images. Thus, the storage data list stored in the data storage 110 is updated each time a new set of ultrasound images is acquired by the ultrasound image generator 106, with an additional information set added to the storage data list each time.).

Claim 11: Toji teaches the hardware processor further performs an image analysis of the ultrasound image of time-series to detect a motion of the living body part ([0096]:“This configuration enables the examiner to browse the sequence of movement of the subject and manipulation of the probe performed during the acquisition of the reference images, and makes it easy to acquire precise information of the examination performed during the acquisition of the reference images”). 

Claim 12: Toji teaches wherein the living body part is a joint part, a muscle part, or a tendon part (see Fig. 11: “finger joint”).

Claim 13: Toji teaches a control method for an ultrasound diagnostic apparatus ([0003]: “The present disclosure relates to…. ultrasound image processing methods”) to be applied to an ultrasound inspection of a living body part that moves with a movement of a subject in a living body inside the subject  ([0094]: “Such a screen enables the examiner to perform an ultrasound examination while checking the movement of the examination target part of the subject and the manipulation of the probe that were performed during the acquisition of the reference ultrasound images”), the control method comprising: 
generating an ultrasound image based on a reception signal acquired from an ultrasound probe which transmits and receives an ultrasound (Abstract: “an ultrasound image generator generating first ultrasound images from reflected ultrasound”);  
detecting a movement of the subject by performing an image analysis of time-series camera images acquired from a camera which images the movement of the subject ([0053]: “Such video images enable the examiner to know more precise movement of the examination target part of the subject and precise manipulation of probe performed during the acquisition of the ultrasound images”); and
generating a display image including the ultrasound image (see Fig. 8 – Current ultrasound image 203), and changes a display content or display mode of the display image in conjunction with the movement of the subject detected by the image analysis (see Fig. 8, Step 202 and [0103]: “…. Playback of the ultrasound images and playback of the video images are started automatically. The ultrasound images and the video images are played back in synchronization. That is, an ultrasound image and a video image acquired at the same point of time are displayed at the same time. Accordingly, the examiner can know the manipulation of the

Claim 14: Toji teaches a non-transitory computer-readable recording medium storing a control program ([0037]: “Yet another aspect of the present disclosure is a non-transitory computer readable recording medium on which is recorded a program for causing a computer to perform the ultrasound image processing method described above”) for an ultrasound diagnostic apparatus to be applied to an ultrasound inspection of a living body part that moves with a movement of a subject in a living body inside the subject ([0094]: “Such a screen enables the examiner to perform an ultrasound examination while checking the movement of the examination target part of the subject and the manipulation of the probe that were performed during the acquisition of the reference ultrasound images”), the control program causing the ultrasound diagnostic apparatus to perform: 
generating an ultrasound image based on a reception signal acquired from an ultrasound probe which transmits and receives an ultrasound (Abstract: “an ultrasound image generator generating first ultrasound images from reflected ultrasound”);  
detecting a movement of the subject by performing an image analysis of time-series camera images acquired from a camera which images the movement of the subject ([0053]: “Such video images enable the examiner to know more precise movement of the examination target part of the subject and precise manipulation of probe performed during the acquisition of the ultrasound images”); and
generating a display image including the ultrasound image (see Fig. 8 – Current ultrasound image 203), and changes a display content or display mode of the display image in conjunction with the movement of the subject detected by the image analysis (see Fig. 8, Step 202 and [0103]: “…. Playback of the ultrasound images and playback of the video images are started automatically. The ultrasound images and the video images are played back in synchronization. That is, an ultrasound image and a video image acquired at the same point of time are displayed at the same time. Accordingly, the examiner can know the manipulation of the

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over by Toji et al. in view of Murray (US 20210290107 A1). 

Claim 4: Toji teaches the limitations of claim 1, substantially as claimed. 
Toji does not teach the support image includes an image indicating a movement speed of a moving part of the subject ([0004]: “… display the angle, speed and acceleration, of the movement…”).
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify Toji with Murray in order to allow the display of the motion of a joint to combine prior art elements according to known methods to yield predictable results of displaying relevant medical information to a doctor. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over by Toji et al. 

Claim 5: Toji teaches wherein the support image includes an image indicating a strength of a correlation between the movement of the subject and of the motion of the living body part ([0080]: “The relational recorder 107 is a circuit that records ultrasound images and video images into the data storage 110 in association with each other. The ultrasound diagnostic apparatus 150 generates a storage data list showing the correlation between the ultrasound images and the video images, and stores the list into the data storage 110”). 
It would have been obvious to one having ordinary skill in the art to display the correlation information stored in data storage 110 as it is known in the art to display relevantly medical information and displaying of such correlation data also allows for the user to make sure their motions correctly match such that the user can verify the examination is going according as planned according to the reference images. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Delia M. Appiah Mensah/
Examiner, Art Unit 3793
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793